United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                                                                  September 6, 2007
                    UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 Charles R. Fulbruge III
                                                                       Clerk
                        _______________________

                              No. 07-30135
                            Summary Calendar
                        _______________________

                              TAMRIN DJOHAN,

                                                     Plaintiff-Appellant,

                                  versus

 RICHARD IEYOUB, In His Official Capacity as Attorney General of
the State of Louisiana; SID GATREAUX, In His Official Capacity as
Chief of Police, City of Baker; CASEY HOWARD, Individually and in
His Official Capacity as Investigator for Louisiana Department of
 Law Enforcement; UNKNOWN POLICE OFFICERS, Sued Individually and
 in Their Official Capacities; THE CITY OF BAKER; CAPTAIN JESSIE
     BOURGOYNE; JAMES PIKER; DETECTIVE MIKE SHROPSHIRE; JAMES
                 BROUSSARD; LIEUTENANT MIKE KNAPS,

                                                    Defendants-Appellees.


             Appeal from the United States District Court
                 for the Middle District of Louisiana
                           No. 3:03-CV-00686


Before JONES, Chief Judge, and REAVLEY and PRADO, Circuit Judges.

PER CURIAM:*

           Appellant Tamrin Djohan appeals the district court’s

grant of summary judgment to Defendants on a plethora of claims

arising from a search of the house where he rented a room.           Finding

no error, we AFFIRM.



     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                              I.    BACKGROUND

            After receiving a tip regarding child pornography at the

home of John Mickelson, the Louisiana Attorney General’s High Tech

Crime Unit obtained a “no knock” warrant to search Mickelson’s home

and “all other structures, vehicles, and places on the premises.”

While executing the warrant, the crime unit, assisted by Baker

police officers, searched a room adjoining the garage, which Djohan

was renting.

            Following the search, Djohan asserted claims against the

officers and the attorney general for false arrest, unreasonable

search, unreasonable seizure of property, conspiracy in violation

of 42 U.S.C. § 1985, and municipal liability under 42 U.S.C. § 1983

and various state law claims.        The district court granted summary

judgment to Defendants on all claims, and Djohan now appeals.

                             II.    DISCUSSION

            We review a district court’s grant of summary judgment de

novo,   applying     the   same    standards     as   the    district   court.

MacLachlan v. ExxonMobil Corp., 350 F.3d 472, 478 (5th Cir. 2003).

A   court   should   grant   summary       judgment   when   “the   pleadings,

depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine

issue as to any material fact and that the moving party is entitled



                                       2
to a judgment as a matter of law.”       FED. R. CIV. P. 56(c).   Facts are

material only if they “might affect the outcome of the suit under

the   governing   law....Factual    disputes   that   are   irrelevant   or

unnecessary will not be counted.” Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248, 106 S. Ct. 2505, 2510 (1986).

           The district court properly granted summary judgment on

Djohan’s false arrest claim.       Although his movement was restricted

to some degree during the search, this was required in order to

provide for the protection of the officers and to prevent the

contamination of evidence.    See Michigan v. Summers, 452 U.S. 692,

702, 101 S. Ct. 2587, 2594 (1981).       The record evidence shows that

Djohan was not physically restrained or abused at any point, and

any restraint was both minimal and justified.

           Similarly, the search of the garage room was proper. The

plain language of the warrant allowed the officers to search the

entire premises, and that room shared a roof with the main house.

Even assuming the room is separate from the main house, it easily

would fall under the definition of curtilage. See United States v.

Thomas, 120 F.3d 564, 571 (5th Cir. 1997).

           Djohan’s remaining claims are without merit. He presents

no facts to establish his § 1985 conspiracy claim, see Hilliard v.

Ferguson, 30 F.3d 649, 652-53 (5th Cir. 1994), and identifies no

official policy that would substantiate his § 1983 claim, see

Piotrowski v. City of Houston, 237 F.3d 567, 578 (5th Cir. 2001)

                                     3
(citing Monell v. Dep’t of Social Servs., 436 U.S. 658, 694,

98 S. Ct. 2018, 2038 (1978)).

                        III.    CONCLUSION

          For the foregoing reasons, the judgment of the district

court is AFFIRMED.




                                 4